           Case 1:20-cv-03363-RWL Document 36 Filed 12/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X             12/16/2020
ADMIR CUTURIC,                                                 :
                                                               :   20-CV-3363 (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
THE JADE FARM LLC, et al.,                                     :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This Order resolves discovery disputes raised by the parties in letter motions at

Dkt. 33-35. The requests for a conference are denied as unnecessary in light of the

rulings below.

                                           Plaintiff’s Requests

        1.       By December 30, 2020, Defendants shall produce all remaining

responsive, non-privileged documents within their possession, custody, or control located

after a reasonable search with respect to RFP Nos. 1, 5, 9-19, 21, 23-27, 36.

        2.       Defendants shall expeditiously attempt to obtain pay and time records from

its third-party vendor. By December 30, 2020, Defendants shall inform Plaintiff whether

and to what extent Defendants have been successful in obtaining the records. To the

extent Defendants are unable to obtain such records after making good-faith reasonable

efforts, any party may attempt to obtain such records from the third-party by subpoena.




                                                        1
        Case 1:20-cv-03363-RWL Document 36 Filed 12/16/20 Page 2 of 3




      3.     Defendants     must   produce       the   full   text   of   any   non-privileged

communications responsive to RFP Nos. 18-19. (To be clear, Defendants need not

produce privileged portions of any such communications.)

      4.     By December 30, 2020, Defendants shall produce all documents in their

possession, custody, or control located after a reasonable search evidencing that a flood

destroyed original wage notices and other responsive documents.

      5.     By December 30, 2020, Defendants shall answer (a) Interrogatory 1 to the

extent of identifying any person who provided factual information responsive to the other

interrogatories; and (b) Interrogatory 9. Defendants need not answer Interrogatory 8 so

long as they produce any such documents that are in their possession, custody, or control,

not privileged, and are located after a reasonable search.

                                Defendants’ Requests

      1.     By December 30, 2020, Plaintiff shall answer Interrogatories 11, 12, 13, 15.

Plaintiff need not answer Interrogatories 10, 14, 16 as they are overbroad, not-

proportional, and any relevant information encompassed by the requests can be more

efficiently obtained through other means of discovery.

      2.     Defendants’ request to increase the number of interrogatories beyond the

number permitted by Local Rule 33 is denied.

      3.     Defendants’ request for HIPAA releases is denied without prejudice as

Plaintiff has agreed to obtain and produce medical records related to his ankle injury.

Plaintiff shall expeditiously proceed to do so. Plaintiff shall identify to Defendants any

medical provider whom Plaintiff saw concerning his ankle but from whom Plaintiff could

not obtain records, at which point Defendants may renew their request for a HIPAA




                                             2
        Case 1:20-cv-03363-RWL Document 36 Filed 12/16/20 Page 3 of 3




release. To the extent Plaintiff is unable to obtain responsive records, Defendants may

renew their request for appropriately limited HIPAA authorizations.

                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: December 16, 2020
       New York, New York

Copies transmitted this date to all counsel of record.




                                             3
